UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1386



ANN MARIE HYATT,

                                                Plaintiff - Appellant,

          versus


AVCO FINANCIAL SERVICES, a/k/a AVCO Mortgage &
Acceptance,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-745)


Submitted:   August 15, 2000                 Decided:   August 25, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Marie Hyatt, Appellant Pro Se. Rodney Allen Satterwhite, Laura
Clark McCoy, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ann Marie Hyatt appeals the district court’s order granting

Avco Financial Services’ motion to dismiss her claims filed pursu-

ant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§

2000e to 2000e-17 (West 1994 & Supp. 2000) and her state law claims

of breach of contract and intentional infliction of emotional

distress.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Hyatt v. Avco Financial

Servs., No. CA-98-745 (E.D. Va. March 2, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2